                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 10-cr-00301-BLF-9
                                   9                    Plaintiff,                         ORDER DENYING AS MOOT
                                                                                           DEFENDANT MONTOYA’S MOTION
                                  10             v.                                        FOR LEAVE TO FILE A REPLY TO
                                                                                           THE SENTENCE REDUCTION
                                  11     MARTIN JOSE MONTOYA,                              INVESTIGATION REPORT
                                  12                    Defendant.                         [Re: ECF 492]
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16          On April 9, 2019, Defendant Martin Jose Montoya filed a pro se motion for a reduction in

                                  17   sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782. See ECF 480. The Court

                                  18   directed the Federal Public Defender’s Office, Probation Office, and United States Attorney’s

                                  19   Office to file responses within thirty days. See ECF 486. The Federal Public Defender’s Office

                                  20   filed a Notice of Non-Intervention, the Probation Office filed a Sentence Reduction Investigation

                                  21   Report, and the United States Attorney’s Office filed an opposition brief. See ECF 487, 489, 490.

                                  22   After reviewing Defendant’s motion, the responsive filings, the record, and the applicable law, the

                                  23   Court issued an order dated May 22, 2019 which denied the motion on the ground that Defendant

                                  24   is ineligible for the requested reduction in sentence. See ECF 491.

                                  25          On May 28, 2019, Defendant filed a motion for leave to file a reply to the Sentence

                                  26   Reduction Investigation Report. See ECF 492. The motion for leave to file a reply is DENIED

                                  27   AS MOOT, as the Court already has ruled on the underlying motion for a reduction in sentence.

                                  28
                                   1           It appears that the Court’s denial of the motion for reduction in sentence and Defendant’s

                                   2   current request for leave to file a reply crossed in the mail. If after reading the Court’s order

                                   3   Defendant believes that the information he wished to include in a reply would alter the Court’s

                                   4   ruling on the motion for reduction in sentence, Defendant may file a motion for reconsideration of

                                   5   that ruling.

                                   6           IT IS SO ORDERED.

                                   7

                                   8

                                   9   Dated: May 30, 2019                              ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
